440 F.2d 797
TEX MANUFACTURING COMPANY, Petitioner-Cross Respondent,v.The NATIONAL LABOR RELATIONS BOARD, Respondent-Cross Petitioner.
No. 30602 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
April 6, 1971.

Petition for Review and Cross-Application for Enforcement of an Order of the National Labor Relations Board.
W. A. Thurmond, El Paso, Tex., for petitioner; Scott, Hulse, Marshall & Feuille, El Paso, Tex., of counsel.
Marcel Mallet-Prevost, Asst. Gen. Counsel, N.L.R.B., Washington, D. C., Charles W. Henderson, Director, N.L. R.B., Albuquerque, N. M., Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Allison W. Brown, Jr., Lawrence H. Pelofsky, Attys., N.L.R.B., for respondent.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Enforced. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)